

Exhibit 10.1
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED, AND THE EXCLUDED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH
THREE ASTERISKS [***].
SUBLEASE
THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of March 26,
2019, and is made by and between Micron Technology, Inc., a Delaware corporation
(“Sublessor”), and Zscaler, Inc., a Delaware corporation (“Sublessee”).
Sublessor and Sublessee hereby agree as follows:
1.Recitals: This Sublease is made with reference to the fact that MT Silicon
Valley One LLC, a Delaware limited liability company (“Master Lessor”), as
landlord, successor-in-interest to 110 Holger Owner LLC, a Delaware limited
liability company, 120 Holger Owner LLC, a Delaware limited liability company,
and 130 Holger Owner LLC, a Delaware limited liability company, and Sublessor,
as tenant, entered into that certain Office Lease Agreement, dated as of May 18,
2018 (the “Master Lease”), with respect to premises consisting of approximately
603,666 square feet of space, located at 110 Holger Way, San Jose, California
(the “110 Premises”), 120 Holger Way, San Jose, California (the “120 Premises”)
and 130 Holger Way, San Jose, California (the “130 Premises” and together with
110 Premises and 120 Premises, collectively, the “Premises”, or, alternatively,
the “Buildings”). A redacted copy of the Master Lease is attached hereto as
Exhibit A.
2. Premises:
A. Subleased Premises. Subject to the terms and conditions of this Sublease
Sublessor hereby subleases to Sublessee, and Sublessee hereby subleases from
Sublessor, a portion of the 120 Premises consisting of approximately 68,962
square feet of space constituting the entirety of the fifth and seventh floors
(the “Phase I Premises”), approximately 34,481 square feet of space located on
the sixth floor (the “Phase II Premises”), approximately 34,481 square feet of
space located on the fourth floor (the “Phase III Premises”), approximately
34,481 square feet of space located on the third floor (the “Phase IV Premises”,
and, together with the Phase I Premises, the Phase II Premises and the Phase III
Premises, the “Subleased Premises”, and with each such phase sometimes being
referred to individually as a “Phase” of the Subleased Premises). The total
rentable square footage of the Subleased Premises, following the occurrence of
the Commencement Date as to all Phases of the Subleased Premises, will be
172,405 rentable square feet. The Subleased Premises and each Phase thereof are
more particularly described on Exhibit B attached hereto.
B. Common Area. In connection with its use of the Subleased Premises, Sublessee
shall have the non-exclusive right to use, together with the other occupants of
the 120 Premises and the other Buildings, the lobbies, stairways, elevators and
other common areas from time to time designated by Sublessor for the common use
of the occupants of the 120 Premises (including the fitness center, game room,
training center and cafe located on the first floor of the 120 Premises) (the
“120 Common Areas”). In addition, in connection with its use of the Subleased
Premises, Sublessee shall also have the non-exclusive right to use, together
with the other occupants of the 120 Premises and the other Buildings, exterior
walkways, driveways, parking areas and other exterior areas used in common by
the occupants of the 120 Premises and occupants of the other Buildings,
including the Exterior Amenities, as defined below (the “Project Common Areas”,
together with the 120 Common Areas, the “Common Areas”). Sublessee’s use of such
120 Common Areas and Project Common



--------------------------------------------------------------------------------



Areas shall be subject to such reasonable rules and regulations as Sublessor may
establish from time to time and all applicable rules, regulations, covenants,
conditions and restrictions of any Association or the Master Lessor or otherwise
arising under the Master Lease or applicable to the Buildings. Notwithstanding
the foregoing, any use of the training center in the 120 Building and the
Exterior Amenities (defined below) shall be subject to availability (with
Sublessor and its employees having priority rights to use such facilities),
Sublessor’s policies and procedures governing the use of such facilities, and
Sublessor’s charges for any out-of-pocket costs associated with Sublessee’s use
of such facilities (such as set-up and cleaning charges). Notwithstanding the
foregoing, Sublessee shall not be entitled to use the outside pavilion space,
sports courts and similar exterior amenities (collectively, the “Exterior
Amenities”) for any exclusive use (such as planned events, company meetings and
similar company events or occasions) without Sublessor’s prior written approval,
which approval may be withheld in Sublessor’s sole discretion and may be
conditioned upon, without limitation compliance with such policies, procedures,
insurance requirements, documentation requirements, scheduling protocols and
fees as Sublessor shall determine.
3. Term:
A. The term (the “Term”) of this Sublease with respect to the Phase I Premises
shall be for the period commencing on October 1, 2019, (the “Commencement
Date”). Subject to Paragraph 27 below, the “Commencement Date” of the Term of
this Sublease for the remainder of the Subleased Premises shall occur as
follows:
(1) The Term of the Sublease as to the Phase II Premises shall commence on the
later of (a) October 1, 2020 (the “Scheduled Phase II Commencement Date”) or (b)
sixty (60) days after Sublessor delivers early access to the Phase II Premises
in accordance with Paragraph 3.C(3) below;
(2) The Term of the Sublease as to the Phase III Premises shall commence on the
later of (a) October 1, 2022 (the “Scheduled Phase III Commencement Date”) or
(b) sixty (60) days after Sublessor delivers early access to the Phase III
Premises in accordance with Paragraph 3.C(3) below; and
(3) The Term of the Sublease as to the Phase IV Premises shall commence on the
later of (a) October 1, 2025 or (b) sixty (60) days after Sublessor delivers
early access to the Phase IV Premises in accordance with Paragraph 3.C(3)below.
Notwithstanding the foregoing, if Sublessee occupies any portion of any Phase of
the Subleased Premises for the conduct of business prior to the applicable
Commencement Date set forth above, then the Term of the Sublease shall be deemed
to commence as to such Phase of the Subleased Premises as of the date that
Sublessee occupies any portion of such Phase of the Subleased Premises for the
conduct of business.
B. The Term of the Sublease shall end on September 30, 2026 (the “Expiration
Date”), unless this Sublease is sooner terminated pursuant to its terms or the
Master Lease is sooner terminated pursuant to its terms.
C.  Provided that the Early Access Conditions are satisfied, Sublessor shall
permit Sublessee to access portions of the Sublease Premises prior to the
applicable Commencement Date as set forth in this Paragraph 3.C. All such early
access shall be for the limited purpose of constructing improvements, installing
furniture, fixtures and equipment and preparing the Subleased Premises for
occupancy and not for the purpose of conducting business therein. Sublessee
shall identify in writing from time to time the areas of the Subleased Premises
to be accessed by Sublessee
-2-



--------------------------------------------------------------------------------



for the construction of improvements. Such early access (i) shall be subject to
all of the provisions of this Sublease, except for the obligation to pay Base
Rent and Expenses (as such terms are defined below) with respect to such portion
of the Subleased Premises being occupied pursuant this Section; and (ii) shall
not advance the Expiration Date of this Sublease. As used in this Paragraph 3.C,
the term “Early Access Conditions” means: (i) Master Lessor’s consent to this
Sublease has been received, (ii) Sublessee has delivered to Sublessor the Letter
of Credit and first month’s Base Rent as required under Paragraph 4 below, (iii)
Sublessee has delivered to Sublessor evidence of all insurance required to be
carried by Sublessee under this Sublease and (iv) with respect to subparagraphs
(1) and (4) below), such early access does not interfere with or delay
Sublessor’s performance of the Sublessor’s Work (as defined below) or any other
use, occupancy or construction activities of Sublessor in the Project.
(1) Sublessor shall permit Sublessee to access the Phase I Premises and the
Phase II Premises on a non-exclusive basis for the purposes described above upon
the full execution of this Sublease and receipt of Master Lessor’s written
consent to this Sublease (the “Initial Access Date”) until May 31, 2019.
(2) From and after June 1, 2019 until the Commencement Date, Sublessor shall
permit Sublessee to access the Phase I Premises and the Phase II Premises on an
exclusive basis for the purposes described above; provided, that Sublessor shall
be permitted to access the Phase 1 Premises and the Phase II Premises during
such period for the purposes of completing alterations required to directly
meter electricity usage in the Subleased Premises. Sublessee shall access only
those areas of the Phase I Premises and Phase II Premises as necessary for the
construction of improvements. As of the date hereof, Sublessee intends to
construct improvements in only approximately 6,000 square feet on the fifth
floor, 2,000 square feet on the sixth floor and 2,800 square feet on the seventh
floor. Sublessee shall identify in writing from time to time the areas of the
Phase I and Phase II Premises to be accessed by Sublessee for the construction
of improvements.
(3) Sublessor shall permit Sublessee to access each of the Phase II Premises,
the Phase III Premises and the Phase IV Premises on an exclusive basis for sixty
(60) days prior to the applicable Scheduled Commencement Date for such Phase.
(4) Sublessor shall permit Sublessee to access a portion of the fourth floor of
the 120 Premises on a non-exclusive basis for a period of thirty (30)
consecutive days commencing on a date selected by Sublessee by written notice to
Sublessor that is from and after June 1, 2019 and before August 31, 2019 solely
for the purpose of preparing the fifth (5th) floor substructure for the
installation of the Server Room (as defined in the Work Letter attached as
Exhibit D).
D. Except as provided in Paragraph 3.C above, Sublessee shall not have any right
to access, use or occupy any Phase of the Subleased Premises prior to the
applicable Commencement Date for such Phase. Sublessor shall have the right to
license, sublease, use, occupy or otherwise transfer or dispose of any Phase of
the Subleased Premises (other than the Phase I Premises or the Phase II
Premises) prior to the applicable Commencement Date for such Phase, provided,
however, that (i) any such license or sublease agreement shall be for a term
expiring or terminable on a date no later than sixty (60) days prior to the
Scheduled Commencement Date for such Phase, (ii) any occupancy by Sublessor
shall terminate on a date no later than sixty (60) days prior to the Scheduled
Commencement Date for such Phase, (iii) any license or sublease shall prohibit
any such licensees or subtenants from allowing pets, other than qualified
service animals, to occupy any portion of such premises.

-3-



--------------------------------------------------------------------------------



4. Rent:
A. Base Rent. Sublessee shall pay to Sublessor as base rent for the Subleased
Premises for each month during the Term the following amounts per month (“Base
Rent”):



[***][***]
[***]
[***]
[***][***]
[***]
[***]
[***][***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

















Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

-4-



--------------------------------------------------------------------------------



Base Rent and Additional Rent, as defined in Paragraph 4.B below, shall be paid
on or before the first (1st) day of each month. Base Rent and Additional Rent
for any period during the Term hereof which is for less than one (1) month of
the Term shall be a pro rata portion of the monthly installment based on the
number of days in such month. If an increase in Base Rent becomes effective on a
date other than the first day of a calendar month, the Base Rent for that month
shall be the sum of the two applicable rates, each prorated for the portion of
the month during which the rate is in effect. Base Rent and Additional Rent
shall be payable without notice or demand and without any deduction, offset, or
abatement, in lawful money of the United States of America. Base Rent and
Additional Rent shall be paid directly to Sublessor at 8000 S. Federal Way,
Boise, ID 83707, Attention: Accounts Receivable, or such other address as may be
designated in writing by Sublessor.
B. Additional Rent. In addition to the Base Rent for the Subleased Premises,
Sublessee shall pay to Sublessor the amounts set forth below. As hereafter used
in this Sublease, the term “Additional Rent” shall include all sums owing by
Sublessee to Sublessor under the terms of this Sublease other than Base Rent;
and the term “Rent” shall include all Base Rent and Additional Rent owing under
the terms of this Sublease.
(1) Direct Expenses. Sublessee shall pay Sublessor the cost of (i) the cost of
all electricity consumed in the Subleased Premises as determined pursuant to
direct meters for each floor of the Subleased Premises, (ii) any use of any
other utility or service in the Subleased Premises which is disproportionate in
consumption amount from the average level generally consumed for typical office
use, as reasonably determined by Sublessor, (iii) the cost of HVAC services
provided outside of the normal business hours at Sublessee’s request, (iv) the
cost of any special purpose or supplemental HVAC in the Subleased Premises (to
the extent not already measured by the separate electric meters serving the
Subleased Premises) and (v) any other costs for additional or special services
requested by Sublessee. As used in this Sublease, “normal business hours” means
Monday – Friday from 8am - 6pm, excluding holidays.
(2) Master Lease Expenses. Sublessee shall also pay to Sublessor its project pro
rata share (“Project Pro Rata Share”) based on the ratio of the square footage
of the Subleased Premises to the square footage of the Premises of all “CAM
Expenses” and “Premises RE Taxes” (as defined in Article 4 of the Master Lease
and subject to the exclusions thereunder) payable by Sublessor to Master Lessor
(herein collectively the “Master Lease Expenses”). As of the date of this
Sublease, Sublessee’s Project Pro Rata Share with respect to the Phase I
Premises is [***]; provided, however, that such Project Pro Rata Share shall
increase upon the occurrence of the Commencement Date as to each subsequent
Phase of the Subleased Premises. Notwithstanding the foregoing, for purposes of
this Sublease and as between Sublessor and Sublessee only, the amount of
Premises RE Taxes included in Master Lease Expenses for purposes of calculating
Sublessee’s Project Pro Rata Share of Master Lease Expenses shall not exceed
[***] for the 2019 calendar year and shall not increase more than [***] per
annum on a cumulative compounding basis over such amount. For examples, the
amount of Premises RE Taxes included in Master Lease Expenses for the calendar
year 2020 shall not exceed [***] of the Premises and the amount of Premises RE
Taxes included in Master Lease Expenses for the calendar year 2021 shall not
exceed [***] of the Premises.
Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.












-5-



--------------------------------------------------------------------------------



(3) Premises Operating Expenses. In addition, Sublessee shall pay to Sublessor
in the manner described in this Paragraph its “Premises Pro Rata Share” of the
“Premises Operating Expenses,” as defined below. Sublessee’s “Premises Pro Rata
Share” shall be based on the ratio of the square footage of the Subleased
Premises to the square footage of the 120 Building. As of the date of this
Sublease, Sublessee’s Premises Pro Rata Share with respect to the Phase I
Premises is [***]; provided, however, that such Premises Pro Rata Share shall
increase upon the occurrence of the Commencement Date as to each Phase of the
Subleased Premises. For the purpose of this section, “Premises Operating
Expenses” shall mean all expenses, costs and amounts reasonably allocated to the
120 Building which Sublessor pays or incurs in connection with the management,
maintenance, security, repair, replacement, restoration or operation of the 120
Building, the Premises and the Common Areas, or any portion thereof, including
without limitation, the cost incurred by Sublessor for: (a) utilities and
maintenance of utility systems, including Generators and back¬up power systems,;
(b) repairs, window cleaning, and relamping; (c) supplies, tools, equipment, and
maintenance materials; (d) service and vendor contracts; (e) licenses, permits
and inspections; (f) enforcement, interpreting, or defending the Master Lease or
any governmental enactments; (g) transportation system management programs; (h)
consulting, legal, and accounting fees; (i) wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Premises and Common
Areas (including, but not limited to, all fringe benefits, workers’
compensation, insurance premiums and payroll taxes); (j) operation, repair,
maintenance and replacement of all systems, equipment, and components of the
Premises and Common Areas; (k) alarm, security and other services; (l) insurance
premiums, co-insurance payments and insurance deductibles; (m) all impositions,
including all taxes imposed against Sublessee’s personal property, as well as
any taxes, fees or assessments levied by any city, county, state or federal
government or any improvement or other district or division thereof, on any
gross income, gross receipts or excise tax levied by any of the foregoing
authorities with respect to the Rent and/or other sums due under this Sublease;
(n) janitorial services; and (o) a reasonable property management fee. Nothing
in this section shall impose upon Sublessor any obligation to provide any
service not otherwise required of Sublessor under the terms of this Sublease.
Notwithstanding the foregoing, for purposes of determining Premises Operating
Expenses under this Sublease, the amount of any management fee paid to any third
party vendor hired by Sublessor to operate the fitness center for the Project
shall not exceed [***] per annum and the amount of any management fee paid to
any third-party vendor hired by Sublessor to operate the cafe in the 120
Premises for the Project shall not exceed [***] per annum, in each case
excluding any actual charges for repairs, maintenance, replacements, additional
equipment, consumables (including all food and beverage charges in the cafe) and
other reimbursable expenses or costs under such vendor contracts). Any Premises
Operating Expenses that are capital improvements that are (a) performed
primarily to reduce current or future operating costs, (b) required to comply
with any Applicable Laws that are enacted after the date of this Sublease or to
comply with any CC&Rs, or (c) for repair or replacement of any equipment or
improvements needed to operate and/or maintain the Common Areas and/or the 120
Building at the same quality levels as prior to the repair or replacement, (i)
shall be capitalized in accordance with United States generally accepted
accounting principles, consistently applied (“U.S. GAAP”), (ii) shall be
amortized over the useful life of the improvement (as reasonably determined by
Sublessor in accordance with U.S. GAAP), and (iii) only the amortized portion
shall be included in Premises Operating Expenses for the applicable year.






Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

-6-



--------------------------------------------------------------------------------



Premises Operating Expenses shall exclude the following: (a) the cost of capital
improvements or expenditures except as set forth in the preceding sentence; (b)
any charge for depreciation of the Project or equipment and any interest or
other financing charge; (c) debt service related to mortgages, deeds of trust or
similar instruments encumbering the 120 Building or any other debt of Sublessor,
prepayment penalties, refinancing costs or any other amounts payable in
connection with such indebtedness; (d) expenses incurred in connection with the
marketing, negotiation, execution or enforcement of subleases (excluding the
enforcement of this Sublease), including, without limitation, brokerage
commissions, attorneys’ fees, advertising or promotional expenses or rent
concessions, or expenses incurred in the relocation or movement of any subtenant
in the Project (other than Sublessee), or the preparation of any leased space or
other tenant improvement work that Sublessor performs for any subtenant (other
than Sublessee) or prospective subtenant of the Project; (e) items for which
Sublessor is otherwise reimbursed, including, without limitation, by insurance
or condemnation proceeds; (f) any management fee to the extent in excess of
three percent (3%) of Base Rent; (g) expenses resulting from the violation of
any Applicable Laws or CC&Rs by Sublessor or its employees, agents or
contractors or other subtenants (excluding Sublessee) of the Project; (h)
Sublessor’s income, franchise, capital stock, inheritance, estate, gift, sales,
capital levy, excess profits, transfer, revenue or other taxes, assessments or
charges imposed on or measured by gross income or Sublessor’s general corporate
overhead (as opposed to rents, receipts or income attributable to operations at
the Project), or leasehold taxes on other subtenants’ personal property; (i) to
the extent of such excess, any expense paid to an affiliate of Sublessor that is
in excess of the amount that would be paid in the absence of such relationship;
(j) [intentionally deleted]; (k) [intentionally deleted]; (l) expenses in
connection with services or other benefits provided on an ongoing basis to other
Project subtenants that are not available to Sublessee; (m) costs incurred by
Sublessor as a result of (i) the negligence or willful misconduct of Sublessor
or its employees, agents or contractors, or (ii) the breach by Sublessor of the
Master Lease (to the extent no due to the breach of this Sublease by Sublessee);
(n) costs for which Sublessor is entitled to bill other subtenants directly
(other than as a part of Premises Operating Expenses) under the provisions of
such subtenants’ subleases, or the cost of any item or service for which
Sublessee separately reimburses Sublessor or pays third parties; (o) rental
under the Master Lease; (p) charitable or political contributions or
professional dues; (q) costs for the acquisition, leasing, maintenance or
insurance of paintings, sculptures or other objects of art located in the
Project; (r) [intentionally deleted]; (s) [intentionally deleted]; (t) all costs
associated with the operation of the business of the entity which constitutes
“Sublessor” (other than its operation, maintenance, subleasing, management, or
repair of the Project); (u) [intentionally deleted]; (v) reserves of any kind,
including but not limited to replacement reserves, and all bad debt loss, rent
loss, or reserves for bad debt or rent loss; (w) insurance costs for coverage
not customarily paid by tenants of similar projects in the vicinity of the
Premises and co- insurance payments; (x) [intentionally deleted]; and (y) Master
Lease Expenses and Premises RE Taxes.
(4) Calculation of Expenses. If the Premises are not 100% occupied during any
period, Sublessor may make an appropriate adjustment to the components of the
Master Lease Expenses or Premises Operating Expenses (collectively, “Expenses”)
for such year to determine the amount of Expenses that would have been incurred
had the Premises been fully occupied.
(5) Estimation and Payment by Sublessee of Additional Rent. Sublessor may
invoice Sublessee directly for the Additional Rent payable under this Paragraph
4.B and Sublessee will pay the amount so invoiced within thirty (30) days
following delivery of the invoice to Sublessee. Alternatively for all of any
portion of the Additional Rent owing by Sublessee to Sublessor under this
Paragraph 4.B, Sublessor may estimate the amount payable under this Paragraph
4.B for any calendar year, and, upon receipt of Sublessor’s notice of such
estimated amount, Sublessee shall pay to Sublessor in equal monthly installments
on or before the first day of each calendar month, an
-7-



--------------------------------------------------------------------------------



amount equal to 1/12 of Sublessor’s annual estimate. Sublessor may adjust its
estimate by delivery of written notice to the Sublessee and, upon receipt of
such notice, the estimated monthly amounts thereafter payable by Sublessee shall
be deemed modified as set forth in Sublessor’s notice. Sublessor shall use
commercially reasonable efforts to give to Sublessee within one hundred twenty
(120) days following the end of each calendar year and each calendar year
thereafter during the Term, a statement of the actual Expenses incurred for each
such calendar year, and any difference between such amounts and the estimated
amounts paid by Sublessee for such calendar year. Any underpayment by Sublessee
shall be paid by Sublessee to Sublessor within thirty (30) days after delivery
of Sublessor’s statement and any overpayment shall be refunded by Sublessor to
Sublessee concurrently with delivery of the statement. The failure of Sublessor
to timely furnish any such estimate shall not prejudice Sublessor from enforcing
its rights under this Paragraph 4.B. If the Term ends on other than December
31st, the Expenses for the last calendar year shall be prorated based on the
actual number of days of the Term during the calendar year.
(6) Rent Abatement. Provided that no Event of Default exists and is continuing,
with respect to the fifth floor of the Subleased Premises consisting of
approximately 34,481 rentable square feet, Sublessee shall be entitled to an
abatement of Base Rent and Expenses for the first fifteen (15) months of the
Term.
C. Payment of First Month’s Rent. Upon execution hereof by Sublessee, Sublessee
shall pay to Sublessor the sum of [***], which shall constitute Base Rent for
the first month of the Term.
5. Security Deposit: Within ten (10) business days after this Sublease has been
executed by Sublessor and Sublessee and Master Lessor’s written consent to this
Sublease has been obtained pursuant to Paragraph 20 below, as security for the
full and faithful performance by Sublessee of all of its obligations under this
Sublease and for all losses and damages Sublessor may suffer as a result of any
default by Sublessee under this Sublease, Sublessee shall deliver to Sublessor
an irrevocable and unconditional letter of credit (the “Letter of Credit”)
governed by the Uniform Customs and Practice for Documentary Credits (1993
revisions), International Chamber of Commerce Publication No. 500, as revised
from time to time, in an amount equal to [***], issued to Sublessor, as
beneficiary, in form and substance reasonably satisfactory to Sublessor, by a
bank reasonably approved by Sublessor qualified to transact banking business in
California. Sublessee shall maintain the Letter of Credit for the entire
Sublease Term. The Letter of Credit shall provide that it will be automatically
renewed until sixty (60) days after the Expiration Date unless the issuer
provides Sublessor with written notice of non-renewal at the notice address
herein at least sixty (60) days prior to the expiration thereof. If, not later
than thirty (30) days prior to the expiration of the Letter of Credit, Sublessee
fails to furnish Sublessor with a replacement Letter of Credit pursuant to this
section, Sublessor shall have the right to draw the full amount of the Letter of
Credit, and shall have the right to hold and apply the proceeds of the Letter of
Credit in accordance with this Paragraph. If Sublessee fails to pay Rent or
other charges due hereunder or otherwise defaults with respect to any provision
of this Sublease, then Sublessor may draw upon, use, apply or retain all or any
portion of the proceeds of the Letter of Credit for the payment of any Rent or
other charge in default, for the payment of any other sum which Sublessor has
become obligated to pay by reason of Sublessee’s default, or to compensate
Sublessor for any loss or damage which Sublessor has suffered thereby, including
future rent damages under California Civil Code Section 1951.2, without
prejudice to any other remedy provided herein or by law. Sublessee hereby waives
the provisions of any law, now or hereafter in force, including, without
limitation, California Civil Code Section 1951.7,
Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

-8-



--------------------------------------------------------------------------------



that provides that Sublessor may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Sublessee, or to clean the Subleased Premises, it being agreed that
Sublessor, in addition, may claim those sums reasonably necessary to compensate
Sublessor for any other loss or damage, foreseeable or unforeseeable, caused by
the act or omission of Sublessee, including future rent damages following the
termination of this Sublease. If Sublessor so uses or applies all or any portion
of the Letter of Credit, then Sublessee, within ten (10) days after demand
therefor, shall deliver to Sublessor a replacement Letter of Credit in the full
amount of the original Letter of Credit set forth above. If the Sublease
terminates prior to the scheduled expiration of the Term for any reason other
than a default by Sublessee under the Sublease, Sublessor shall return to Tenant
the Letter of Credit within ninety (90) days after such earlier termination of
the Sublease and shall execute any documents reasonably required by the issuing
bank for the cancellation thereof. Notwithstanding the foregoing but subject to
the provisions of Paragraph 8.B below, so long as no Event of Default of
Sublessee has occurred under this Sublease (and no event has occurred and is
then continuing, that with notice or lapse of time or both would become a
Sublessee Event of Default), Sublessee shall have the right to reduce the Letter
of Credit by the amount of [***] on each of the 30th, 48th and 60th months of
the Term. Any reduction in the Letter of Credit shall be accomplished by
Sublessee’s delivery to Sublessor of a substitute Letter of Credit in the
reduced amount or an amendment to the existing Letter of Credit reflecting the
reduced amount. Sublessor agrees that it shall provide its consent to any such
amendment provided that Sublessor shall have first received a request for such
consent from the issuing bank and all conditions to such reduction set forth
above have been satisfied.
6. Holdover: In the event that Sublessee does not surrender the Subleased
Premises by the Expiration Date or any earlier termination of this Sublease in
accordance with the terms of this Sublease, Sublessee shall indemnify, defend,
protect and hold harmless Sublessor from and against all loss and liability
resulting from Sublessee’s delay in surrendering the Subleased Premises. In
addition, Sublessee shall pay Sublessor holdover rent equal to one hundred fifty
percent (150%) of Base Rent plus any Additional Rent payable hereunder for any
period from the Expiration Date or such earlier termination date through the
date Sublessee surrenders the Subleased Premises in the condition required
hereunder.
7. Repairs:
A. Sublessor shall deliver each Phase of the Subleased Premises professionally
deep cleaned (inclusive of carpets to the extent such carpets will not be
removed by Sublessee as part of their initial improvements) and with the glass
panels on top of existing workstations in such Phase removed (“Sublessor’s Work)
and otherwise in their current as-is condition as of the date of this Sublease.
The parties acknowledge and agree that Sublessee is subleasing the Subleased
Premises on an “as is” basis, and that Sublessor has made no representations or
warranties with respect to the condition of the Subleased Premises or the Common
Areas, except as set forth in this Sublease. Except as expressly provided in
this Sublease, Sublessor shall have no obligation whatsoever to make or pay the
cost of any alterations, improvements or repairs to the Subleased Premises,
including, without limitation, any improvement or repair required to comply with
any law. Master Lessor shall be solely responsible for performance of any
repairs required to be performed by Master Lessor under the terms of the Master
Lease. Sublessee shall maintain and repair the interior non¬structural portions
of the Subleased Premises in a good, clean condition, normal wear and tear and
damage from casualty or condemnation excepted, and otherwise in accordance with
the Master
Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

-9-



--------------------------------------------------------------------------------



Lease, as incorporated herein. Sublessee shall, at its sole cost and expense,
maintain a janitorial contract using Sublessor’s preferred vendor or such other
vendor approved by Sublessor (which approval shall not be unreasonably withheld,
conditioned or delayed) and with a scope of services at least equal to
Sublessor’s janitorial scope of services as to typical office space in the
Buildings. Subject to Sublessee’s obligations pursuant to this Sublease,
Sublessor shall repair and maintain the Building Systems serving the Subleased
Premises and the 120 Common Areas in accordance with the terms and conditions of
the Master Lease.
B. Notwithstanding the foregoing, Sublessor represents and warrants to Sublessee
that (i) the path of travel to the Subleased Premises conforms with the
Americans with Disabilities Act accessibility standards in effect as of the date
of this Sublease and (ii) the Building Systems (as defined in the Master Lease)
serving the Subleased Premises shall be in good working condition as of the
Commencement Date of this Sublease. Any claims by Sublessee under the preceding
sentence shall be made in writing not later than December 31, 2019. In the event
Sublessee fails to deliver a written claim to Sublessor with respect to such
matters on or before such date, then Sublessor shall be conclusively deemed to
have satisfied its obligations under this Paragraph 7.B.
8. Assignment and Subletting:
A. Sublessee may not assign this Sublease, sublet the Subleased Premises,
transfer any interest of Sublessee therein or permit any use of the Subleased
Premises by another party (collectively, “Transfer”), without the prior written
consent of Sublessor and Master Lessor. A sale or other transfer of the Control
of Sublessee (a “Change of Control”) shall constitute a Transfer requiring
Sublessor’s consent hereunder, subject to Paragraph 8.B below. Any Transfer
shall be subject to the terms of Section 14 of the Master Lease, as incorporated
herein.
B. Notwithstanding anything to the contrary contained in this Paragraph 8, as
between Sublessor and Sublessee only (and without limiting any consent of Master
Lessor that may be required) (i) an assignment or subletting of all or a portion
of the Subleased Premises to an affiliate of Sublessee (an entity which is
controlled by, controls, or is under common control with, Sublessee) (an
“Affiliate”), (ii) an assignment or sublease of all or any portion of the
Subleased Premises to an entity which acquires all or a substantial portion of
the assets or interests (partnership, stock or other) of Sublessee, (iii) an
assignment or sublease of the Subleased Premises to an entity which is the
resulting entity of a merger or consolidation of Sublessee, (iv) an assignment
or sublease of the Subleased Premises to an entity which is the resulting entity
of a reorganization of Sublessee or (v) a Change of Control (each, a “Permitted
Transfer”), shall not be deemed a Transfer under this Paragraph 8, provided that
(i) Sublessee notifies Sublessor of any such assignment or sublease and promptly
supplies Sublessor with any documents or information requested by Sublessor
regarding such assignment or sublease or such affiliate, (ii) such assignment or
sublease is not a subterfuge by Sublessee to avoid its obligations under this
Sublease or otherwise effectuate any “release” by Sublessee of such obligations,
(iii) any such Permitted Transferee that is an assignee shall execute a written
assumption of this Sublease such that it thereafter becomes directly liable
under this Sublease for all obligations arising from and after the date of such
assignment, (iv) the Permitted Transferee (or Sublessee following a Change of
Control) shall have a tangible net worth (not including goodwill as an asset)
computed in accordance with U.S. GAAP (“Net Worth”) at least equal to the Net
Worth of Sublessee on the day immediately preceding the effective date of such
Permitted Transfer and (v) if required, Sublessee shall have delivered to
Sublessor a replacement Letter of Credit or an amendment to the existing Letter
of Credit pursuant to the last sentence of this Paragraph. The transferee under
a transfer specified in items (i), (ii), (iii), (iv) or (v) above shall be
referred to as a “Permitted Transferee.” “Control,” as used in this Paragraph
8.B, shall mean (A) the ownership,
-10-



--------------------------------------------------------------------------------



directly or indirectly, of at least fifty-one percent (51%) of the voting
securities of, or possession of the right to vote, in the ordinary direction of
its affairs, of at least fifty-one percent (51%) of the voting interest in, any
person or entity, or (B) the power to direct or cause the direction of the
management and policies of such entity. If Sublessee desires to engage in a
Permitted Transfer without Sublessor’s consent as set forth above and its Net
Worth is less than its Net Worth on the date of this Sublease, then, as a
condition to Sublessee’s right to engage in such Permitted Transfer without
Sublessor’s consent as set forth above, Sublessee must deliver to Sublessor a
substitute Letter of Credit in the original amount of the Letter of Credit
specified in Paragraph 5 above or an amendment to the existing Letter of Credit
increasing the existing Letter of Credit to such amount, and, Sublessee’s
failure to do so shall constitute an Event of Default under this Sublease.
9. Use: Sublessee may use the Subleased Premises only for general office and
research and development (including a computer lab) uses consistent with a Class
A office building. Sublessee shall not use, store, transport or dispose of any
Hazardous Material in or about the Subleased Premises except in accordance with
the terms of the Master Lease and with Sublessor’s prior written consent, which
consent shall not be unreasonably withheld. Sublessee shall not do or permit
anything to be done in or about the Subleased Premises which would (i) injure
the Subleased Premises; or (ii) vibrate, shake, overload, or impair the
efficient operation of the Subleased Premises or the sprinkler systems, heating,
ventilating or air conditioning equipment, security stations, or utilities
systems located therein or exceed any density requirement imposed by applicable
law or this Sublease. Sublessee shall not store any materials, supplies,
finished or unfinished products or articles of any nature outside of the
Subleased Premises. For purposes of this Sublease and the Master Lease,
Sublessee shall comply with all reasonable rules and regulations promulgated
from time to time by Sublessor, any Association and Master Lessor and with all
CC&Rs. Sublessee’s use of the electrical and systems infrastructure in support
of its Server Room shall be subject to the specifications attached hereto as
Exhibit E. In no event shall Sublessee occupy the Subleased Premises at a
density greater than one (1) person per one hundred forty-five (145) rentable
square feet. Subject to the applicable provisions of this Sublease and the
Master Lease, as incorporated herein, Sublessee shall have access to the
Subleased Premises twenty-four hours per day, seven days per week.
10. Effect of Conveyance: As used in this Sublease, the term “Sublessor” means
the holder of the tenant’s interest under the Master Lease. In the event of any
assignment, transfer or termination of the tenant’s interest under the Master
Lease, which assignment, transfer or termination may occur at any time during
the Term hereof in Sublessor’s sole discretion, Sublessor shall be and hereby is
entirely relieved of all covenants and obligations of Sublessor hereunder
accruing thereafter, and it shall be deemed and construed, without further
agreement between the parties, that any transferee has assumed and shall carry
out all covenants and obligations thereafter to be performed by Sublessor
hereunder. Sublessor shall transfer and deliver any security of Sublessee to the
transferee of the tenant’s interest under the Master Lease, and thereupon
Sublessor shall be discharged from any further liability with respect thereto.
11. Delivery and Acceptance: If Sublessor fails to deliver possession of any
Phase of the Subleased Premises by the applicable Scheduled Commencement Dates
set forth in Paragraph 3.A hereof for any reason whatsoever, then this Sublease
shall not be void or voidable, nor shall Sublessor be liable to Sublessee for
any loss or damage; provided, however, that in such event, Rent shall abate with
respect to the undelivered Phase of the Subleased Premises until Sublessor
delivers possession of such Phase of the Subleased Premises to Sublessee. By
taking possession of the Subleased Premises, Sublessee conclusively shall be
deemed to have accepted the Subleased Premises in their as-is, then-existing
condition, without any warranty whatsoever of Sublessor with respect thereto.
Notwithstanding the foregoing, (i) if Sublessor fails to deliver early exclusive
access
-11-



--------------------------------------------------------------------------------



to the Phase I Premises and the Phase II Premises as set forth in Paragraph
3.B(2) above on or before June 1, 2019, then this Sublease shall not be void or
voidable, nor shall Sublessor be liable to Sublessee for any loss or damage;
provided, however, that in such event, the Commencement Date with respect to the
Phase I Premises shall be delayed by one (1) day for each day of such delay in
delivery of early access beyond June 1, 2019, (ii) if Sublessor fails to deliver
early exclusive access to the Phase I Premises and the Phase II Premises as set
forth in Paragraph 3.B(2) above on or before August 1, 2019 for any reason other
than Force Majeure, then this Sublease shall not be void or voidable, nor shall
Sublessor be liable to Sublessee for any loss or damage; provided, however, that
in such event, the Commencement Date with respect to the Phase I Premises shall
be delayed by two (2) days for each day of such delay in delivery of early
access beyond August 1, 2019 for any reason other than Force Majeure and (iii)
if Sublessor fails to deliver early exclusive access to the Phase I Premises and
the Phase II Premises as set forth in Paragraph 3.B(2) on or before January 1,
2020 for any reason other than Force Majeure, then Sublessor shall not be liable
to Sublessee for any loss or damage; provided, however, that in such event,
Sublessee shall have the right to terminate this Sublease by delivery of written
notice of such termination to Sublessor on or before the earlier of (x) the
delivery of such exclusive possession of the Phase 1 Premises and the Phase II
Premises or (y) January 10, 2020, and, if Sublessee fails to exercise such
termination right as aforesaid, then the provisions of clause (ii) of this
sentence shall immediately cease. Upon any termination of this Sublease by
Sublessee in accordance with this Paragraph, Sublessor shall return to Sublessee
its payment of the first month’s Rent paid by Sublessee pursuant to Paragraph 4
hereof and any remaining proceeds of the Letter of Credit.
12. Improvements: No Alterations or improvements shall be made to the Subleased
Premises, except in accordance with the Master Lease, and with the prior written
consent of both Master Lessor and Sublessor. Sublessee shall obtain the prior
written approval of Master Lessor and Sublessor to (i) all architects,
contractors, subcontractors and other vendors engaged by or for Sublessee in
connection with the performance of any Alterations, including, without
limitation, any repairs, maintenance and replacements and (ii) all plans,
specifications and permits related to all Alterations. Furthermore, Sublessor
may, by written notice to given at the time Sublessor provides consent to any
Alterations, require Sublessee, at Sublessee’s expense, to remove any such
Alterations or improvements made by or on behalf of Sublessee, and to repair any
damage to the Subleased Premises caused by such removal and return the affected
portion of the Subleased Premises to the condition existing prior to such
installation; provided, however, that Sublessor shall not require Sublessee to
remove the Proposed Initial Improvements (as defined in Exhibit D of this
Sublease).
13. Insurance; Waiver of Subrogation: Sublessee shall obtain and keep in full
force and effect, at Sublessee’s sole cost and expense, during the Term the
insurance required to be carried by Sublessor, as “Tenant” under the Master
Lease with respect to the Subleased Premises. Sublessee shall name Master Lessor
and Sublessor as additional insureds under its liability insurance policy. The
release and waiver of subrogation set forth in Section 10.3.4 of the Master
Lease, as incorporated herein, shall be binding on the parties and shall apply
between the parties notwithstanding anything to the contrary herein.
14. Default: Sublessee shall be in material default of its obligations under
this Sublease upon the occurrence of any of the events set forth in Section 19.1
of the Master Lease, as incorporated herein (each, an “Event of Default”). Upon
the occurrence of an Event of Default by Sublessee, Sublessor shall have all
remedies provided pursuant to 19.2 of the Master Lease, as incorporated herein,
and by applicable Laws.

-12-



--------------------------------------------------------------------------------



15. Surrender: Prior to expiration of this Sublease, Sublessee shall remove all
of its trade fixtures and shall surrender the Subleased Premises to Sublessor in
the condition required under the Master Lease; provided, however, that (i)
Sublessee shall be required to remove any Alterations designated for removal
pursuant to Paragraph 12 above, but Sublessor shall not require Sublessee to
remove the Proposed Initial Improvements, (ii) Sublessee shall not be required
to remove any alterations or improvements existing in each Phase of the
Subleased Premises as of the Commencement Date as to such Phase of the Subleased
Premises, (iii) unless waived by Sublessor, Sublessee shall be required to
remove all data and telecommunications lines in the Subleased Premises and (iv)
Sublessee shall remove all of its signage and shall repair and restore any
damage caused by the installation or removal of such signage. If the Subleased
Premises are not so surrendered, then Sublessee shall be liable to Sublessor for
all liabilities Sublessor incurs as a result thereof, including costs incurred
by Sublessor in returning the Subleased Premises to the required condition, plus
interest thereon at the rate set forth in Section 25 of the Master Lease, as
incorporated herein (the “Interest Rate”).
16. Broker: Sublessor and Sublessee each represent to the other that they have
dealt with no real estate brokers, finders, agents or salesmen other than
Cushman & Wakefield U.S., Inc., representing Sublessor, and Newmark Knight
Frank, representing Sublessee, in connection with this transaction. Each party
agrees to hold the other party harmless from and against all claims for
brokerage commissions, finder’s fees or other compensation made by any other
agent, broker, salesman or finder as a consequence of such party’s actions or
dealings with such agent, broker, salesman, or finder.
17. Notices: Unless at least five (5) days’ prior written notice is given in the
manner set forth in this paragraph, the address of each party for all purposes
connected with this Sublease shall be that address set forth below its signature
at the end of this Sublease. All notices, demands or communications in
connection with this Sublease shall be (a) personally delivered; or (b) properly
addressed and (i) submitted to an overnight courier service, charges prepaid, or
(ii) deposited in the mail (certified, return receipt requested, and postage
prepaid). Notices shall be deemed delivered upon receipt, if personally
delivered, one (1) business day after being submitted to an overnight courier
service and three (3) business days after mailing, if mailed as set forth above.
All notices given to Master Lessor under the Master Lease shall be considered
received only when delivered in accordance with the Master Lease.
18. Miscellaneous: Sublessee and Sublessor each represent and warrant to the
other that each person executing this Sublease on behalf of such party is duly
authorized to execute and deliver this Sublease on behalf of that party.
Sublessor has not had an inspection of the Premises performed by a Certified
Access Specialist as described in California Civil Code § 1938. A Certified
Access Specialist (CASp) can inspect the Subleased Premises and determine
whether the Subleased Premises complies with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the Subleased Premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the Subleased Premises for the occupancy or potential
occupancy of the lessee or tenant, if requested by the lessee or tenant. The
parties shall mutually agree on the arrangements for the time and manner of the
CASp inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the Subleased Premises. Capitalized terms used
but not defined in this Sublease shall have the meanings ascribed to such terms
in the Master Lease. When Sublessor’s consent is required under this Sublease
(including the Work Letter attached hereto as Exhibit D) and Master Lessor’s
consent is also required, if no standard for Sublessee’s consent is expressly
stated in this
-13-



--------------------------------------------------------------------------------



Sublease, then such consent of Sublessor shall not be unreasonably withheld,
conditioned or delatyed so long as Master Lessor’s consent is either given or
waived by Master Lessor.
19. Other Sublease Terms:
A. Incorporation by Reference. Except as set forth below, the terms and
conditions of this Sublease shall include all of the terms of the Master Lease
and such terms are incorporated into this Sublease as if fully set forth herein,
except that: (i) each reference in such incorporated sections to “Lease” shall
be deemed a reference to “Sublease”; (ii) each reference to the “Premises” shall
be deemed a reference to the “Subleased Premises” and each reference to the
“Tenant Improvements” shall be deemed a reference to the “Sublessee
Improvements”; (iii) each reference to “Landlord” and “Tenant” shall be deemed a
reference to “Sublessor” and “Sublessee”, respectively, except as otherwise
expressly set forth herein; (iv) with respect to work, services, repairs,
restoration, insurance, indemnities (except for the indemnity by Sublessor
pursuant to Section 10.1 of the Master Lease, as incorporated herein),
representations, warranties or the performance of any other obligation of Master
Lessor under the Master Lease, the sole obligation of Sublessor shall be to
request the same in writing from Master Lessor as and when requested to do so by
Sublessee, and to use Sublessor’s reasonable efforts (without requiring
Sublessor to spend more than a nominal sum) to obtain Master Lessor’s
performance; (v) with respect to any obligation of Sublessee to be performed
under this Sublease, wherever the Master Lease grants to Sublessor a specified
number of days to perform its obligations under the Master Lease, except as
otherwise provided herein, Sublessee shall have three (3) fewer days to perform
the obligation, including, without limitation, curing any defaults, two (2)
fewer days if the Master Lease provides five (5) or fewer days to perform the
obligation or cure the default and one (1) fewer business day if the Master
Lease provides for three (3) or fewer business days to perform the obligation or
cure the default; (vi) with respect to any approval required to be obtained from
the “Landlord” under the Master Lease, such consent must be obtained from both
Master Lessor and Sublessor, and the approval of Sublessor may be withheld if
Master Lessor’s consent is not obtained; (vii) in any case where the “Landlord”
reserves or is granted the right to manage, supervise, control, repair, alter,
regulate the use of, enter or use the Premises or any areas beneath, above or
adjacent thereto, perform any actions or cure any failures, such reservation or
right shall be deemed to be for the benefit of both Master Lessor and Sublessor;
(viii) in any case where “Tenant” is to indemnify, release or waive claims
against “Landlord”, such indemnity, release or waiver shall be deemed to cover,
and run from Sublessee to, both Master Lessor and Sublessor; (ix) in any case
where “Tenant” is to execute and deliver certain documents or notices to
“Landlord”, such obligation shall be deemed to run from Sublessee to both Master
Lessor and Sublessor; (x) all payments shall be made to Sublessor; (xi)
Sublessee shall pay all consent and review fees set forth in the Master Lease to
each of Master Lessor and Sublessor; (xii) Sublessee shall not have the right to
terminate this Sublease due to casualty or condemnation unless Sublessor has
such right under the Master Lease the proportion of Sublessee’s Rent abated in
connection with a casualty and condemnation shall not exceed the proportion of
Sublessor’s rent actually abated under the Master Lease with respect to the
Subleased Premises (as an example only, if Sublessor is entitled to receive an
abatement of 50% of the rent payable under the Master Lease with respect to the
Subleased Premises, then Sublessee shall be entitled to receive an abatement of
50% of the Rent payable under this Sublease for such period); (xiii) fifty
percent (50%) of all “profit” under subleases and assignments remaining after
Master Lessor has received its share of such “profit” shall be paid to
Sublessor; and (xiv) Sublessor’s obligations under Section 4.3 are limited to
forwarding statements and refunds provided by Master Lessor.
Notwithstanding the foregoing, the following provisions of the Master Lease
shall not be incorporated herein: Summary of Basic Lease Information Items 1,
2.2, 3, 4, 5, 6, 7, 8, 9 and 11,
-14-



--------------------------------------------------------------------------------



Sections 1.1.1, 1.1.2 (the first sentence only), 1.1.3 (except the third and
fourth sentences), 1.2, 1.4, 2, 3, 4, 5.1 (the second sentence only), 5.3 (the
last sentence only), 5.4, 5.5, 5.6, 6.1, 6.2 (the fourth sentence only), 7.1
(first sentence and penultimate sentence only), 7.3, 7.4, 8.4, 8.5 (last
sentence only), 14.2 (third sentence only), 14.2.3 (text following the phrase,
“provided, that” only), 14.5, 14.7, 16 (references to holdover rates and last
sentence only), 18 (the second clause of the first sentence, the second
sentence, the third sentence, and the last sentence only), 23.1, 23.2, 23.2,
23.4, 23.5, 23.6, 24 (clause (iii) of the second sentence and the second
grammatical paragraph only), 28, 29.6, 29.13 (first sentence), 29.17, 29.23,
29.31.2 (the first sentence and the last sentence only), 29.31.5 (the second
sentence only), 29.36 (definition of Rooftop Equipment only, which definition
shall be deemed to be replaced by the rooftop equipment permitted by Paragraph
30 below), 29.37, 29.38, 31, and Exhibits B, C, F and G. In addition,
notwithstanding subpart (iii) above, references in the following provisions to
“Landlord” shall mean Master Lessor only: Sections 1.1.3 (third and fourth
sentences only), 1.3, 7.2, 10.7, 11.1, 11.2 and 13.
B. Assumption of Obligations. This Sublease is and at all times shall be subject
and subordinate to the Master Lease and the rights of Master Lessor thereunder.
Sublessee hereby expressly assumes and agrees: (i) to comply with all provisions
of the Master Lease which are incorporated hereunder; and (ii) to perform all
the obligations on the part of the “Tenant” to be performed with respect to the
Subleased Premises under the terms of the Master Lease during the Term of this
Sublease which are incorporated hereunder, except as otherwise set forth in the
Sublease. In the event the Master Lease is terminated for any reason whatsoever,
this Sublease shall terminate simultaneously with such termination without any
liability of Sublessor to Sublessee. Notwithstanding the foregoing, Sublessor
shall not, without Sublessee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, (i) enter into an agreement to
terminate the Master Lease as to the Subleased Premises (unless Master Lessor
agrees to recognize this Sublease as a direct lease with Sublessee upon such
termination), except in connection with Sublessor’s exercise of any termination
right under the Master Lease in connection with a casualty or condemnation, or
(ii) amend any provisions of the Master Lease in a manner that would materially
adversely affect Sublessee’s use or occupancy of the Subleased Premises or
materially increase Sublessee’s liability hereunder. In the event of a conflict
between the provisions of this Sublease and the Master Lease, as between
Sublessor and Sublessee, the provisions of this Sublease shall control. In the
event of a conflict between the express provisions of this Sublease and the
provisions of the Master Lease, as incorporated herein, the express provisions
of this Sublease shall prevail.
20. Conditions Precedent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon the written consent of Master Lessor.
Unless waived by Sublessee (which waiver shall be deemed to have been made upon
Sublessee’s and Sublessor’s execution of Master Lessor’s consent form), such
consent shall provide that Master Lessor approves Sublessee’s right to install
the Exterior 237 Sign (defined below), subject to Master Lessor’s approval of
the design and specifications thereof and all applicable terms of the Master
Lease and this Sublease. Sublessor shall pay all consent and review fees set
forth in the Master Lease for Master Lessor’s consent to the subletting
hereunder (but Sublessee shall be responsible for any fees relating to its
proposed alterations). If Sublessor fails to obtain Master Lessor’s consent
within sixty (60) days after execution of this Sublease by Sublessor, then
Sublessor or Sublessee may terminate this Sublease by giving the other party
written notice thereof prior to the date such consent is received, and Sublessor
shall return to Sublessee its payment of the first month’s Rent paid by
Sublessee pursuant to Paragraph 4 hereof and the Letter of Credit.
21. Termination; Recapture: Notwithstanding anything to the contrary herein,
Sublessee acknowledges that, under the Master Lease, both Master Lessor and
Sublessor have certain
-15-



--------------------------------------------------------------------------------



termination and recapture rights in Articles 11 and 13. Nothing herein shall
prohibit Master Lessor or Sublessor from exercising any such rights and neither
Master Lessor nor Sublessor shall have any liability to Sublessee as a result
thereof. In the event Master Lessor or Sublessor exercise any such termination
or recapture rights, this Sublease shall terminate without any liability to
Master Lessor or Sublessor.
22. Intentionally Omitted.
23. Furniture, Fixtures and Equipment: Sublessee shall have the right to use
during the Term the office furnishings within the Subleased Premises (the
“Furniture”) at no additional cost to Sublessee. Sublessor shall remove the
Furniture that Sublessee does not require at Sublessor’s sole cost, provided,
however, that Sublessee shall provide written notice specifying such Furniture
requiring removal prior to the date which is forty-five (45) days after the
applicable Commencement Date, and, following such removal, the term “Furniture”
shall no longer include such removed items. Sublessor and Sublessee shall
prepare an inventory of the Furniture in each Phase of the Subleased Premises
not later than sixty (60) days after the Commencement Date of each such Phase
and those inventories shall be attached hereto as Exhibit C. The Furniture is
provided in its “AS IS, WHERE IS” condition as of the date of this Sublease,
without representation or warranty whatsoever. Sublessee shall insure the
Furniture under the property insurance policy required under the Master Lease,
as incorporated herein, and pay all taxes with respect to the Furniture.
Sublessee shall maintain the Furniture in good condition and repair, reasonable
wear and tear excepted, and shall be responsible for any loss or damage to the
same occurring during the Term. Sublessee shall surrender the Furniture to
Sublessor upon the termination of this Sublease in the same condition as exists
as of the Commencement Date, reasonable wear and tear excepted.
24. Parking: Sublessee shall, at no additional cost unless required by a
government agency, CC&Rs or applicable law, have the non-exclusive right to use
unreserved parking in the Project Parking Facility not to exceed the ratio of
3.2 spaces per 1,000 rentable square feet of the Subleased Premises, which upon
the Commencement Date of the Phase I Premises shall be 221 parking spaces. All
such parking shall be located within the Project Parking Facility. Sublessor
shall cause 5 of such spaces to consist of dedicated visitor spaces in the
exterior parking lot immediately adjacent to the 120 Premises. Parking shall be
in accordance with the provisions of Section 28 of the Master Lease.
25. Signage:
A. Subject to Sublessor’s and Master Lessor’s consent (which consent of
Sublessor shall not be unreasonably withheld, conditioned or delayed) and the
requirements of the Master Lease, CC&Rs and applicable law, Sublessee may
install Sublessee’s name and logo in a location reasonably approved by Sublessor
(i) on the building top of the 120 Premises facing Highway 237 (the “Exterior
237 Sign”), (ii) on the monument sign for the 120 Premises located on Holger
Way, (iii) at the exterior ground floor lobby entrance, (iv) in the interior
ground floor lobby, (v) on the interior ground floor lobby directory, (vi) in
the elevator vestibule lobby and (vii) at the suite entry on each floor of the
Subleased Premises. In addition, subject to Sublessor’s and Master Lessor’s
consent (which consent of Sublessor shall not be unreasonably withheld,
conditioned or delayed) and the requirements of the Master Lease, CC&Rs and
applicable law, Sublessee may install minor exterior directional signage in a
mutually agreed upon location at the exterior of the 120 Premises. Any and all
costs associated with the foregoing (including costs of obtaining consent) shall
be the responsibility of Sublessee. Sublessee shall comply with all signage
specifications and all conditions of installing and removing signage included in
the Master Lease.

-16-



--------------------------------------------------------------------------------



B. Each such signs shall: (i) be installed, maintained, and removed at
Sublessee’s sole cost and expense and (ii) comply with applicable law, the
Master Lease and all CC&Rs. Sublessee’s rights under this Paragraph 29 shall be
subject to (1) applicable zoning requirements and other applicable law, and (2)
Sublessee obtaining and maintaining all necessary permits and approvals to
install, maintain and operate such signs, including, without limitation, Master
Lessor consent (the “Signage Approvals”). Nothing in this Sublease shall be
deemed to constitute any assurance or guarantee on the part of Sublessor that
Sublessee may be able to, or will, obtain the Signage Approvals. Without
limiting the foregoing, Sublessor and Master
Lessor shall have the right to approve the size, locations, materials, lighting
(if any), manner of installation and other specifications related to Sublessee’s
signs, all of which shall be set forth on detailed installation plans submitted
by Sublessee for review and approval by Sublessor and Master Lessor, which
approval of Sublessor shall not be unreasonably withheld, conditioned or
delayed. Sublessee shall, at Sublessee’s sole cost and expense, maintain its
signs in good condition throughout the Term, and on or before the expiration or
prior termination of the Term, Sublessee shall remove its signs and shall repair
any damage caused by the installation or removal of its signs. Sublessor
reserves the right to install signage for itself and other subtenants and
occupants of the Buildings in such other interior and exterior areas of the
Buildings as Sublessor from time to time determines in its sole and absolute
discretion, subject to Sublessee’s rights under this Paragraph 25. Sublessee’s
rights under this Paragraph 25 shall be personal to the original Sublessee named
in this Sublease (the “Original Sublessee”) and shall not be exercised by any
licensee, subtenant, occupant or assignee (other than a Permitted Transferee)
and shall be terminated upon any sublease of more than fifty percent (50%) of
the Subleased Premises (other than to a Permitted Transferee) or assignment of
this Sublease or the Subleased Premises (other than to a Permitted Transferee);
provided, that, subject to the applicable provisions of this Paragraph 25,
Sublessee shall have the right to identify its sub-subtenants in the interior
ground floor lobby directory and to install a sign identifying the name and logo
of its sub-subtenants at each such sub-subtenant’s suite entry.
26. Option to Extend:
A. Option Right: Sublessor hereby grants Sublessee two (2) options (the
“Extension Options”) to extend the initial Term of this Sublease for the entire
Subleased Premises each for a period of approximately one (1) year commencing on
the day following the last day of the then existing Term (each an “Option
Term”), which Extension Options shall be exercisable only by written Exercise
Notice (as defined below) delivered by Sublessee to Sublessor as provided below.
Upon the proper exercise of such Extension Option, the Term shall be extended
for the respective Option Term.
B. Option Rent: The Base Rent payable by Sublessee during the Option Term (the
"Option Rent") shall be equal to the amount that is a [***] increase to the Base
Rent payable by Sublessee during the last month of the then existing Term.
C. Exercise of Option: The Extension Options shall be exercised by Sublessee, if
at all, only in the following manner: Sublessee shall deliver written notice
(the "Exercise Notice") to Sublessor not more than twelve (12) months nor less
than six (6) months prior to the expiration of then existing Term stating that
Sublessee irrevocably exercises its Extension Option. Sublessee’s failure to
deliver the Exercise Notices as set forth above shall be deemed to constitute
Sublessee’s
Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

-17-



--------------------------------------------------------------------------------



waiver of its Extension Option hereunder, in which event Sublessee’s respective
Extension Option shall be null and void and Sublessor shall have no further
liability to Sublessee under this Paragraph 26.
D. Suspension of Extension Option. Notwithstanding anything in the foregoing to
the contrary, at Sublessor’s option, and in addition to all of Sublessor’s
remedies under this Sublease, at law or in equity, the Extension Options
hereinabove granted to Sublessee shall not be deemed to be properly exercised
if, as of the date Sublessee delivers the respective Exercise Notice or as of
the end of the then existing Term, Sublessee is in monetary default or material
non-monetary default under this Sublease. In addition, Sublessee’s Extension
Options are personal to the Original Sublessee, and may not be assigned or
exercised, voluntarily or involuntarily, by or to, any person or entity other
than the Original Sublessee (other than a Permitted Transferee), and shall only
be available to and exercisable by the Sublessee or a Permitted Transferee when
the Original Sublessee or such Permitted Transferee is in actual and physical
possession of the entire Subleased Premises.
27. Expansion Option: Sublessee shall be permitted to accelerate the
Commencement Date as to each Phase of the Subleased Premises at the then current
Base Rent under this Sublease in affect at such time, provided that such Phase
is not being occupied, subleased, licensed or otherwise used by Sublessor in
accordance with this Sublease and Sublessor has no intention to use, license or
sublease such Phase prior to the scheduled Commencement Date for such Phase set
forth in Paragraph 3.A above. If a Commencement Date as to a Phase is
accelerated in accordance with the foregoing, Sublessor shall be permitted to
require Sublessee to enter into an amendment of this Sublease to amend the Base
Rent schedule in Paragraph 4.A and other applicable provisions of this Sublease
herein to reflect such acceleration. If, during the Term, Sublessor elects to
sublease to an unaffiliated third-party all or any portion of the Phase III
Premises or Phase IV Premises (the “ROFR Space”), Sublessee shall have the right
of first refusal to accelerate the Commencement Date of this Sublease as to such
ROFR Space in accordance with the terms of this Paragraph. On a receipt of any
bona fide third party offer with respect to the ROFR Space that Sublessor
intends to accept (the “Third Party Offer”), Sublessor shall deliver to
Sublessee notice that Sublessor intends to accept such offer (the “Offer
Notice”). Sublessee shall have seven (7) business days after Sublessor’s
delivery of the Offer Notice to deliver written notice to Sublessor of
Sublessee’s election to accelerate the Commencement Date as to such ROFR Space
identified in the Offer Notice to the commencement date specified in the Third
Party Offer. Failure by Sublessee to timely deliver a notice to Sublessor shall
constitute a refusal. Upon such refusal, Sublessee shall be free to sublease the
ROFR Space described in the Third Party Offer to the party making the Third
Party Offer or any other party on any terms and conditions that Sublessor elects
and thereafter Sublessee shall have no further right of first refusal with
respect to such ROFR Space; provided, however, such refusal shall not affect
Sublessee’s right and obligation to add the ROFR Space to the Subleased Premises
on the applicable Commencement Date for such Phase.
28. Sublessor Representations: Sublessor represents and warrants to Sublessee
that: (i) the Master Lease is in full force and effect, and to Sublessor’s
knowledge there exists under the Master Lease no default or event of default by
either Master Lessor or Sublessor, nor, to Sublessor’s knowledge, has there
occurred any event which, with the giving of notice or the passage of time or
both, could constitute such a default or event of default, (ii) except as
redacted, the copy of the Master Lease attached hereto is a true, correct and
complete copy thereof, (iii) to Sublessor’s knowledge, there are no pending or
threatened actions, suits or proceedings before any court or administrative
agency against Sublessor that could, in the aggregate, materially adversely
affect the Subleased Premises or the Sublease.

-18-



--------------------------------------------------------------------------------



29. Counterparts/Electronic Signatures: This Sublease may be executed in one (1)
or more counterparts each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument. Signature copies may
be detached from the counterparts and attached to a single copy of this Sublease
physically to form one (1) document. The signatures of all of the parties need
not appear on the same counterpart, and delivery of an executed counterpart
signature page by facsimile or in PDF is as effective as executing and
delivering this Sublease in the presence of the other parties to this Sublease.
30. Rooftop Equipment. Subject to Master Lessor’s consent and the provisions of
Section 29.36 of the Master Lease, as incorporated herein, Sublessee shall have
the right, at its sole cost and expense, to install a satellite dish, antenna or
similar item on the roof of the 120 Building in a location approved by Sublessor
and Master Lessor.




-19-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.


SUBLESSOR:
MICRON TECHNOLOGY, INC.,
a Delaware corporation
By:
Name:
Its:
Address:
8000 S. Federal Way
Boise. ID 83707
Attention: General Counsel
With a copy to:
8000 S. Federal Way
Boise, ID 83707
Attention: Director of Global Real Estate


SUBLESSEE:
ZSCALER, INC.,
a Delaware corporation
By: /s/Remo E. Canessa
Name: Remo E. Canessa
Its:
Address:
Prior to the Commencement Date:
110 Rose Orchard Way
San Jose, CA 95134
Attention: Chief Legal Officer
After the Commencement Date:
120 Holger Way
San Jose, CA 95134
Attention: Chief Legal Officer








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.
SUBLESSOR:
MICRON TECHNOLOGY, INC.,
a Delaware corporation
By: /s/Stefan Guth
Name: Stefan Guth
Its: CVP, Chief Procurement Officer
Address:
8000 S. Federal Way
Boise. ID 83707
Attention: General Counsel
With a copy to:
8000 S. Federal Way
Boise, ID 83707
Attention: Director of Global Real Estate


SUBLESSEE:
ZSCALER, INC.,
a Delaware corporation
By:
Name:
Its:
Address:
Prior to the Commencement Date:
110 Rose Orchard Way
San Jose, CA 95134
Attention: Chief Legal Officer
After the Commencement Date:
120 Holger Way
San Jose, CA 95134
Attention: Chief Legal Officer








--------------------------------------------------------------------------------



EXHIBIT A
MASTER LEASE







--------------------------------------------------------------------------------



EXHIBIT B
SUBLEASED PREMISES
[***]












































____________________________________________
Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.






--------------------------------------------------------------------------------






EXHIBIT C
FURNITURE
[To be added post-execution per Sublease]







--------------------------------------------------------------------------------



EXHIBIT D
WORK LETTER
This Exhibit D (referred to herein as the “Work Letter”) forms a part of that
certain Sublease Agreement (the “Sublease”) by and between Micron Technology,
Inc., as Sublessor, and Zscaler, Inc., as Sublessee, to which this Work Letter
is attached. All defined terms referred to in this Work Letter shall have the
same meaning as defined in the Sublease to which this Work Letter is a part,
except where expressly defined to the contrary.
2.Sublessee’s Improvements. Subject to Master Lessor’s and Sublessor’s prior
written consent and the applicable provisions of the Master Lease and the
Sublease, Subtenant may construct or perform, at Subtenant's sole cost and
expense (except for Sublessor's payment of the Subtenant Improvement Allowance
(as defined in Paragraph 4 below)), within the Subleased Premises those interior
improvements (the “Sublessee Improvements”) shown on the Final Plans and
Specifications (hereafter defined) approved by Sublessor and Master Lessor.
Subject to Sublessee’s compliance with the terms and provisions with this Work
Letter and the Sublease, Sublessor agrees that it shall not unreasonably
withhold its consent to the following Sublessee improvements (the “Proposed
Initial Improvements”): executive briefing center installation, network
operation center installation, minor office reconfiguration, installation of an
approximately 1,900 square foot server room on the fifth (5th) floor of the
Subleased Premises (the “Server Room”), lobby enhancement on the seventh (7th)
floor of the Subleased Premises, painting and other cosmetic improvements.
2. Plans and Specifications. Sublessee shall retain a reputable architect
(“Architect”) to prepare architectural and engineering plans and specifications
(“Plans and Specifications”) for the Sublessee Improvements. The Architect shall
be subject to the prior written approval of Master Lessor and Sublessor, which
approval of Sublessor shall not be unreasonably withheld, conditioned or
delayed. Upon completion of the Plans and Specifications, Sublessee shall
deliver the same to Master Lessor and Sublessor. The Plans and Specifications
shall show with reasonable detail the proposed Sublessee Improvements and
locations of all proposed partitions and doors and shall include a typical
office plan which shows electrical and data/communication outlets and fixtures.
3. Contractor. Sublessee at its sole cost and expense shall employ a reputable
general contractor (“Contractor”) to construct the Sublessee Improvements in
accordance with the Plans and Specifications. The Contractor shall: (i) be a
licensed general contractor in the State of California, (ii) be bonded, (iii)
have substantial experience in the construction of improvements similar to the
Sublessee Improvements, and (iv) be subject to the prior written approval of
Master Lessor and Sublessor, which approval of Sublessor shall not be
unreasonably withheld, conditioned or delayed.
4. Improvement Allowance. Sublessee shall pay for all Sublessee Improvements,
except that Sublessor shall provide to Sublessee an allowance (the “Initial
Improvement Allowance”) in the amount of up to [***] of the Subleased Premises
(i.e., [***]. In addition, upon Sublessee’s completion of the Server Room,
Sublessor shall reimburse to Sublessee the costs incurred by Sublessee to design
and construct the Server Room up to [***] (the “Server Room Allowance”, and,
together with the Initial Improvement Allowance, the “Sublessee Improvement
Allowance”).




Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




--------------------------------------------------------------------------------



The Sublessee Improvement Allowance may be used by Sublessee for any costs
incurred by Sublessee in connection with the renovation, modernization, fit up,
fixturization, signage and/or IT wiring of the Subleased Premises, including the
design and construction of the Sublessee Improvements (the “Reimbursable
Costs”); provided, that, the Server Room Allowance shall only be available for
the costs to design and construct the Server Room. The Sublessee Improvement
Allowance shall be paid in phases upon completion of the Sublessee Improvements
in any Phase of the Subleased Premises and delivery to Sublessor of an invoice
together with appropriate lien release documentation evidencing the full payment
by Sublessee of all Reimbursable Costs for which Sublessee seeks reimbursement.
Sublessor will make disbursements of the Sublessee Improvement Allowance within
thirty (30) days after Sublessor's receipt of Sublessee's invoice and
documentation; provided, however, to the extent that the total aggregate costs
of the design and construction of the Sublessee Improvements and Reimbursable
Costs is less than the Sublessee Improvement Allowance, Sublessor shall have no
obligation to provide to Sublessee the portion of the Sublessee Improvement
Allowance that exceeds such aggregate costs. In no event shall the Sublessee
Improvement Allowance be available for costs other than the cost of the design
and construction of the Sublessee Improvements and Reimbursable Costs or be
applied as a credit against Rent under the Sublease.
5. Construction. The Sublessee Improvements shall be constructed in accordance
with the approved Plans and Specifications and all applicable laws, in a good
and workmanlike manner, free of defects and using new materials and equipment of
good quality and in accordance with the applicable provisions of the Sublease
and Master Lease. Sublessee shall be solely responsible for the construction,
installation and completion of the Sublessee Improvements in accordance with the
Plans and Specifications approved by Master Lessor and Sublessor and is solely
responsible for the payment of all amounts when payable in connection therewith
without any cost or expense to Sublessor or Master Lessor, except for
Sublessor's payment of the Sublessee Improvement Allowance. Notwithstanding
anything to the contrary herein, if any appicable governmental authority
conditions the approval and performance of the Proposed Initial Improvements
(other than the improvements related to Sublessee’s Server Room) on the
performance of modifications to the Building foundation, shell or roof or the
Project Common Areas exterior to any Building in the Project, then Sublessor
shall perform such modifications at its sole cost and expense; provided, that,
any such modifications that are required due to Sublessee’s improvements related
to its Server Room shall be performed at Sublessee’s sole cost and expense.














-2-



--------------------------------------------------------------------------------



EXHIBIT E
SERVER ROOM INFRASTRUCTURE SPECIFICATIONS
Note: Under further analysis, but please include the following in the
specifications:
•Condenser Water: 120 GPM
•Power: 320 amps at 480 volts taken from the bus duct using a 400 AMP bus duct
tap

